                     UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA


In re

JAMES H. ORSO, JR.                                 CASE NO. 16-01516-JCO-11

Debtor(s)



        ORDER AND NOTICE OF HEARING ON DISCLOSURE STATEMENT

TO THE DEBTOR, CREDITORS, AND OTHER PARTIES IN INTEREST:

        A disclosure statement and plan under Chapter 11 of the Bankruptcy

Code having been filed by the debtor on January 22, 2019 it is ordered, and

notice is hereby given that:

        1. The hearing to consider the approval of the disclosure statement will

be held at the U. S. Bankruptcy Court, Courtroom One, 201 St. Louis Street,

Mobile, Alabama, on Tuesday, March 12, 2019 at 09:30 a.m.

        2.   March 1, 2019 is fixed as the last day for filing and serving in

accordance with Rule 3017(a) written objections to the disclosure statement

with the Court.

        3.   Within 5 days after entry of this order, the debtor-in-possession

shall transmit the disclosure statement to each committee appointed pursuant

to Section 1102 of the Code, and any party in interest who has requested or

requests in writing a copy of the disclosure statement and plan. The debtor-

in-possession shall furnish to the Court a certificate of compliance within 5

days from date of transmittal.




 Case 16-01516     Doc 220   Filed 01/22/19 Entered 01/22/19 13:32:45   Desc Main
                              Document     Page 1 of 2
     4.    Requests for copies of the disclosure statement and plan shall be

mailed to the debtor-in-possession, c/o Michael J. Harbin P.O. Box 851372,

Mobile, AL 36685




Dated:    January 22, 2019




 Case 16-01516   Doc 220     Filed 01/22/19 Entered 01/22/19 13:32:45   Desc Main
                              Document     Page 2 of 2
